Citation Nr: 1141655	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from August 1974 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim for service connection for a left shoulder disability.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left shoulder disability has been received.  Thus, the Board is granting the Veteran's appeal to this extent.  The underlying claim for service connection for a left shoulder disability, however, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed July 1988 rating decision, the RO denied service connection for a left shoulder disability.  

2.  Evidence received after the July 1988 denial of service connection for a left shoulder disability relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's July 1988 denial of service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final July 1988 decision is new and material, and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left shoulder disability, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection claim for a left shoulder disability, which was originally denied by the RO in July 1988 because there was no evidence of a diagnosed disorder.  The Veteran did not file a notice of disagreement, and the July 1988 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, there was no competent and credible evidence of record at the time of the July 1988 decision that illustrated a left shoulder diagnosis.  Accordingly, the RO denied service connection for a left shoulder disability, and the etiology (to include a determination as to whether the condition was associated with the Veteran's active duty or a service-connected disability) was not addressed.  Significantly, evidence submitted since the July 1988 rating decision includes medical evidence reflecting diagnoses of left shoulder capsulitis, left shoulder impingement, and mild arthritis.  See April 2002, July 2002, and September 2007 VA treatment records.  

This evidence is new, as it did not exist at the time of the July 1988 determination.  Moreover, it directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the July 1988 decision to be both new and material.  Reopening of the previously denied claim for service connection for a left shoulder disability is, therefore, warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a left shoulder disability having been received, the appeal is granted to this extent only.  


REMAND

The Veteran contends that he injured his left shoulder during service.  Service treatment records (STRs) show that the Veteran sought treatment in March 1981 for right shoulder pain that he had had since lifting rations.  The impression was "strained muscle of shoulder girdle or above possible [illegible] tightness."  He received physical therapy.

A December 1982 periodic examination contains a normal clinical evaluation of the upper extremities.

In October 1985, the Veteran was treated for pain in the right scapular region after lifting heavy objects.  He reported treatment for the same type of injury in 1981.  The assessment was muscle strain right rhomboid area.

A September 1986 periodic examination contains a normal clinical evaluation of the upper extremities.

A July 1987 Medical Board examination also contains a normal clinical evaluation of the upper extremities.  The Veteran denied a history of painful or trick shoulder at that time.

According to post-service medical records, an April 1988 VA examination report shows that the Veteran reported constant mild shoulder pain since service.  There was no pain on palpation.  Extension was from 0 to 180 degrees.  Internal/external reduction was to 90 degrees, and abduction was to 180 degrees.  X-rays showed no bone, joint, or tissue abnormality.  The examiner found no shoulder disorder.

Post-service VA treatment records dated February 2002 show that the Veteran complained of left shoulder pain of two weeks' duration, with no precipitating event.  He reported problems in the "remote past" with the same shoulder.  X-rays were normal.  

In April 2002, the Veteran was diagnosed with left shoulder impingement syndrome.  In July 2002, he was diagnosed with left shoulder capsulitis with secondary impingement syndrome.

In February 2007, the Veteran was treated again for left shoulder pain.  He related an in-service injury, and reported left shoulder pain on and off since service.  X-rays showed mild arthritis.  Subsequent medical records dated through April 2008 reflect the Veteran's continued treatment for left shoulder pain.  

As the evidence of record shows a current left shoulder diagnosis, two in-service lifting injuries (albeit involving the opposite shoulder), and assertions of continuity of left shoulder pain since service, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, there are outstanding records that should be obtained on remand.  The Veteran contends that he initially received treatment from the VA Outpatient Clinic in Newark, New Jersey in February 2007.  These records have not been requested.  In addition, the file contains records of treatment at the VA Outpatient Clinic in Columbus, Ohio only until April 2008.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the underlying claim for service connection for a left shoulder disability.  

2. Obtain, and associate with the claims file, records of left shoulder treatment that the Veteran may have received at the VA Outpatient Clinic in Newark, New Jersey since February 2007 and at the VA Outpatient Clinic in Columbus, Ohio since April 2008.

3. Then, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature, extent, and etiology of any current left shoulder disability that he (the Veteran) may have.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  For any left shoulder disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed left shoulder disability is consistent with the Veteran's reports of left shoulder pain in service).  In answering these questions, the examiner should address the pertinent in-service, and post-service, shoulder findings.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Thereafter, readjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


